11PETTIGREW, J.,
dissenting.
I must respectfully dissent from the majority. Mr. Ross had no ownership interest in the insurance policies that renewed during the existence of the community of acquets and gains between him and his former wife. In my humble opinion, the commissions earned on these renewal premiums fit no description of separate property or asset that produces natural or civil fruits as utilized in La. Civ.Code art. 2339.
Pursuant to La. Civ.Code art. 2338, community property consists of “property acquired during the existence of the legal regime through the effort, skill, or industry of either spouse.” Premiums earned during the community of acquets and gains on renewal policies are nothing more than wages or compensation earned during the community of acquets and gains and are therefore community property.